Citation Nr: 1203403	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the Veteran's claim.  In his March 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in January 2009 during a hearing before a local hearing officer at the RO, the Veteran withdrew his request for a hearing before the Board.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

REMAND

Additional development is needed prior to the disposition of the Veteran's claim for a TDIU rating.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A  (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran contends that he is unable to work due to his service-connected fungal infection of the left hand, feet, thighs, toes, and ears.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran has been granted a 60 percent disability rating for a fungal infection of the left hand, feet, thighs, toes, and ears.  Therefore, he meets the minimum schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2011).  The issue then is whether the Veteran's service-connected disability nevertheless prohibits him from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis.

In letters dated April 2003, August 2003, February 2005, and January 2009, the Veteran's private physician opined that he is totally unemployable due to complications from his service-connected skin disorder and that this skin disorder has prevented him from obtaining any type of gainful employment. Reasosn and bases, however, were not provided.

The Board finds that an opinion is needed as to whether the Veteran, solely as a result of his service-connected disability, is unable to secure or follow a substantially gainful occupation.

It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disability alone on his ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of his service-connected disability on his unemployability.

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in November 2008.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records dated since November 2008.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an examination to ascertain the impact of his service-connected disability on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the April 2003, August 2003, February 2005, and January 2009 private opinions.  The rationale for all opinions should be provided.  The examiner must evaluate and discuss the effect of the Veteran's service-connected disability on his employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected fungal infection of the left hand, feet, thighs, toes, and ears, without consideration of his non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

